DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hubbard, Nolan R..
The application has been amended as follows: these claims will replace previous versions.
Claim 1 (currently amended): 	A system comprising:
a plurality of nodes, including a first node, a second node, a third node, and a fourth node, wherein separate pluralities of guests execute on each node of the plurality of nodes, including a first plurality of guests on the first node, a second plurality of guests on the second node, a third plurality of guests on the third node, and a fourth plurality of guests on the fourth node, wherein each separate plurality of guests executes a respective plurality of jobs including a first plurality of jobs on the first plurality of guests, a second plurality of jobs on the second plurality of guests, a third plurality of jobs on the third plurality of guests, and a fourth plurality of jobs on the fourth plurality of guests;
one or more processors; and
a scheduler configured to execute on the one or more processors to:
calculate a first estimated capacity of the first node, a second estimated capacity of the second node, a third estimated capacity of the third node, and a fourth estimated capacity of the fourth node;
select nodes, from the plurality of nodes, including the first node, the second node, and the third node, in this order, as a schedulable set based on the first estimated capacity, the second estimated capacity, the third estimated capacity, and the fourth estimated capacity;
receive a request to execute a first job; [[and]]
send a schedulable set notice based on the schedulable set and the first job to the first node to be executed, wherein the schedulable set notice sent to the first node includes the schedulable set including the first, second, and third nodes in order, the schedulable set notice configured to be sent to the first, second, and third nodes in order and enable the first job to cascade down the nodes, in order, from the first node after determining that the first node rejects the first job, to the second node, which determines whether to execute the first job or forward the first job to the third node; and
send additional jobs to the first node with the same schedulable set based on when the additional jobs arrive and a previous capacity update from the first node.

Claim 2 (original):	The system of claim 1, wherein the first job and each of the first plurality of jobs, the second plurality of jobs, the third plurality of jobs, and the fourth plurality of jobs are anonymous jobs, wherein anonymous jobs have varying and unpredictable execution times.

Claim 3 (previously presented):	The system of claim 2, wherein a first capacity update received by the scheduler includes at least one of a current quantity of vacant guests in the first node, a current quantity of jobs in the first plurality of jobs, a current quantity of guests in the first plurality of guests, an average execution time of completed jobs in the first plurality of jobs, or an execution time of completed jobs in the first plurality of jobs.

Claim 4 (currently amended): 	The system of claim 3, wherein the first capacity update is sent based on at least one of an elapsed time since [[a]] the previous capacity update, a quantity of vacant guests in the first node, or a percentage of vacant guests in the first node.

Claim 5 (original):	The system of claim 3, wherein an average execution rate of jobs on the plurality of nodes is calculated, and the first estimated capacity is calculated based on the first capacity update adjusted by the average execution rate of jobs to account for jobs completed since the first capacity update was received.

Claim 6 (original):	The system of claim 5, wherein the first estimated capacity is further adjusted by a quantity of jobs sent to the first node by the scheduler since the first capacity update was received.

Claim 7 (original):	The system of claim 6, wherein the first estimated capacity is further adjusted based on a named job of predictable execution rate executing on the first node.

Claim 8 (original):	The system of claim 2, wherein an elapsed time between receiving the first capacity update and receiving a second capacity update of the first node is increased as a result of an addition of a fifth node including a fifth plurality of guests and a fifth plurality of jobs.

Claim 9 (original):	The system of claim 1, wherein the first node lacks capacity to execute the first job and forwards the schedulable set notice and the first job to the second node.

Claim 10 (original):	The system of claim 9, wherein the schedulable set notice forwarded to the second node includes less than all of the nodes in the schedulable set.

Claim 11 (previously presented):	The system of claim 9, wherein the second node lacks capacity to execute the first job and forwards the schedulable set notice and the first job to the third node, wherein the third node executes the first job, or the third node notifies the scheduler of a failure to execute the first job by the schedulable set, a new schedulable set including the fourth node is selected by the scheduler, and a new schedulable set notice based on the new schedulable set and the first job are sent to the fourth node.

Claim 12 (original):	The system of claim 1, wherein the scheduler receives, at a first time, a current first capacity update that was sent from any node in the plurality of nodes at a second time before the first time, and by the first time, the current first capacity update is stale.

Claim 13 (original):	The system of claim 12, wherein a level of staleness of the current first capacity update at the first time is based on at least one of a network latency, an update frequency, and a network interruption.

Claim 14 (original):	The system of claim 1, wherein a first guest of the first plurality of guests is configured to execute jobs in a first language and a second guest of the first plurality of guests is configured to execute jobs in a different second language.

Claim 15 (original):	The system of claim 14, wherein the first job is in the first language, the first guest is in an occupied state, the second guest is in a vacant state, and the first node forwards the schedulable set notice and the first job to the second node.

Claim 16 (original):	The system of claim 1, wherein a quantity of nodes in the schedulable set is based on a confidence interval of a probability of successful execution of the first job by at least one node in the schedulable set.

Claim 17 (original):	The system of claim 1, wherein each guest in the first plurality of guests, the second plurality of guests, the third plurality of guests, and the fourth plurality of guests is a container.

Claim 18 (currently amended):	A method comprising:
calculating a first estimated capacity of a first node, a second estimated capacity of a second node, a third estimated capacity of a third node, and a fourth estimated capacity of a fourth node of a plurality of nodes, wherein a separate plurality of guests executes on each node of the plurality of nodes and a respective plurality of jobs executes on each separate plurality of guests;
selecting nodes, from the plurality of nodes, including the first node, the second node, and the third node, in this order, as a schedulable set based on the first estimated capacity, the second estimated capacity, the third estimated capacity, and the fourth estimated capacity;
receiving a request to execute a first job; [[and]]
sending a schedulable set notice based on the schedulable set and the first job to the first node to be executed, wherein the schedulable set notice sent to the first node includes the schedulable set including the first, second, and third nodes in order, the schedulable set notice configured to be sent to the first, second, and third nodes in order and enable the first job to cascade down the nodes, in order, from the first node after determining that the first node rejects the first job, to the second node, which determines whether to execute the first job or forward the first job to the third node; and
sending additional jobs to the first node with the same schedulable set based on when the additional jobs arrive and a previous capacity update from the first node.

Claim 19 (original):	The method of claim 18, further comprising:
forwarding, by the first node, the schedulable set notice and the first job to the second node;
forwarding, by the second node, the schedulable set notice and the first job to the third node;
notifying, by the third node, a scheduler of a failure to execute the first job by the schedulable set;
selecting a new schedulable set including the fourth node; and 
sending the first job and a new schedulable set notice based on the new schedulable set to the fourth node.

Claim 20 (currently amended):	A computer-readable non-transitory storage medium storing executable instructions, which when executed by a computer system, cause the computer system to:
calculate a first estimated capacity of a first node, a second estimated capacity of a second node, a third estimated capacity of a third node, and a fourth estimated capacity of a fourth node of a plurality of nodes, wherein a separate plurality of guests executes on each node of the plurality of nodes and a respective plurality of jobs executes on each separate plurality of guests;
select nodes, from the plurality of nodes, including the first node, the second node, and the third node, in this order, as a schedulable set based on the first estimated capacity, the second estimated capacity, the third estimated capacity, and the fourth estimated capacity;
receive a request to execute a first job; [[and]]
send a schedulable set notice based on the schedulable set and the first job to the first node to be executed, wherein the schedulable set notice sent to the first node includes the schedulable set including the first, second, and third nodes in order, the schedulable set notice configured to be sent to the first, second, and third nodes in order and enable the first job to cascade down the nodes, in order, from the first node after determining that the first node rejects the first job, to the second node, which determines whether to execute the first job or forward the first job to the third node; and
send additional jobs to the first node with the same schedulable set based on when the additional jobs arrive and a previous capacity update from the first node.


Examiner’s Statement of Reason for Allowance
Claims 1-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
The primary reason for allowance for claims 1, 18, 20 is the inclusion of the limitations, “a plurality of nodes, including a first node, a second node, a third node, and a fourth node, wherein separate pluralities of guests execute on each node of the plurality of nodes, including a first plurality of guests on the first node, a second plurality of guests on the second node, a third plurality of guests on the third node, and a fourth plurality of guests on the fourth node, wherein each separate plurality of guests executes a respective plurality of jobs including a first plurality of jobs on the first plurality of guests, a second plurality of jobs on the second plurality of guests, a third plurality of jobs on the third plurality of guests, and a fourth plurality of jobs on the fourth plurality of guests; one or more processors; and a scheduler configured to execute on the one or more processors to: calculate a first estimated capacity of the first node, a second estimated capacity of the second node, a third estimated capacity of the third node, and a fourth estimated capacity of the fourth node; select nodes, from the plurality of nodes, including the first node, the second node, and the third node, in this order, as a schedulable set based on the first estimated capacity, the second estimated capacity, the third estimated capacity, and the fourth estimated capacity; receive a request to execute a first job; send a schedulable set notice based on the schedulable set and the first job to the first node to be executed, wherein the schedulable set notice sent to the first node includes the schedulable set including the first, second, and third nodes in order, the schedulable set notice configured to be sent to the first, second, and third nodes in order and enable the first job to cascade down the nodes, in order, from the first node after determining that the first node rejects the first job, to the second node, which determines whether to execute the first job or forward the first job to the third node; and send additional jobs to the first node with the same schedulable set based on when the additional jobs arrive and a previous capacity update from the first node” in conjunction with the rest of the limitations set forth in the claims including all disclosed steps of functions or all disclosed structures performing corresponding functions.
Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.

The remaining claims, not specifically mentioned, are allowable for being dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY N. KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        07/29/2022